Exhibit (h) [FORM OF UNDERWRITING AGREEMENT] Harvest Capital Credit Corporation % Notes due 2022 UNDERWRITING AGREEMENT August , 2017 KEEFE, BRUYETTE & WOODS, INC. As representative of the several Underwriters named in Schedule I hereto c/o Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue New York, NY 10019 Ladies and Gentlemen: Harvest Capital Credit Corporation, a Delaware corporation (the “ Company ”), proposes to issue and sell to the several underwriters named in Schedule I hereto (the “ Underwriters ”) for whom you are acting as representative (in such capacity, the “ Representative ”) $25,000,000 aggregate principal amount of % Notes due 2022 of the Company (the “ Initial Notes ”) set forth in Schedule I hereto. The Company also proposes to sell to the several Underwriters, for the sole purpose of covering over-allotments in connection with the sale of the Initial Notes, at the option of the Underwriters, up to an additional $3,750,000 aggregate principal amount of % Notes due 2022 of the Company (the “ Option Notes ”). The Initial Notes and the Option Notes are hereinafter referred to collectively as the “ Notes. ” The Company understands that the Underwriters propose to make a public offering of the Notes as soon as the Representative deems advisable after this Agreement has been executed and delivered. The Notes will be issued under an indenture dated as of January 27, 2015 (the “ Base Indenture ”), between the Company and U.S. Bank National Association, as trustee (the “ Trustee ”), as supplemented by a Second Supplemental Indenture to be dated as of August , 2017 between the Company and the Trustee (the “ Second Supplemental Indenture ” and, together with the Base Indenture, the “ Indenture ”). The Notes will be issued to Cede & Co., as nominee of the Depository Trust Company (“
